internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-137416-01 date date taxpayer new parent date a date b state x c d e f we respond to your letter dated date requesting a ruling supplementing the rulings previously issued in plr-100524-00 the original letter_ruling the material information submitted for consideration is summarized below in the original letter_ruling we issued rulings under sec_368 and sec_1001 of the internal_revenue_code regarding a plan for a reorganization and recapitalization which plr-137416-01 resulted with members holding certain equity interests and non-equity rights in the original ruling letter we stated that although the non-equity rights are associated with the class b equity interests the non-equity rights are not attributes of equity we deemed a separation of the equity interests and the non-equity rights for analytical purposes and ruled that the members of taxpayer would not recognize any gain_or_loss on deemed exchanges for equity interests and non-equity rights in newco now referred to herein as taxpayer this transaction was consummated as of date a on date b the board_of directors of taxpayer authorized preparations for additional restructuring accordingly taxpayer proposes to engage in the following steps i ii iii taxpayer will form a new wholly-owned subsidiary new parent a state x for-profit corporation new parent will form a new wholly-owned subsidiary transitory a state x for-profit corporation and taxpayer will merge with and into transitory in accordance with state x law with taxpayer surviving the transaction shareholders of taxpayer will exchange their class a and class b shares in taxpayer for class a and class b shares in new parent in the following manner each share of taxpayer class a stock will be converted into one share of new parent class a stock each share of taxpayer series b-1 stock will be converted into c shares of new parent class a stock and one share of new parent series b-1 stock each share of taxpayer series b-2 stock will be converted into d shares of new parent class a stock and one share of new parent series b-2 stock each share of taxpayer series b-3 stock will be converted into e shares of new parent class a stock and one share of new parent series b-3 stock and each share of taxpayer series b-4 stock will be converted into f shares of new parent class a stock and one share of new parent series b-4 stock taxpayer represents that subject only to the resolution of the issue addressed in the ruling below the transfer of class a and class b common_stock of taxpayer in exchange for class a and class b common_stock of new parent will constitute a transfer described in sec_351 of the code based solely on the information submitted the representation set forth above and the separation of equity interests and non-equity rights we hold that the shareholders of taxpayer will not recognize any gain_or_loss attributable to their retained non-equity rights when they exchange their class a and respective series of class b shares in taxpayer for class a and class b shares of new parent plr-137416-01 the ruling contained in this letter is predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2001_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
